EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian D. Hollis (reg. #: 51075) on 15 August 2022.

The application has been amended as follows: 

Claims
The following amendment is made to address typographical errors:

In Reference to Claim 1
In lines 16 – 17, the phrase “the locked and unlocked positions” is corrected to add a comma (,) at the end of the clause, –the locked and unlocked positions,–.
In Reference to Claims 10 – 19
In line 1, the phrase “The intake rocker arm assembly” is corrected to read –The 
In Reference to Claim 20
In line 15, the phrase “defining the bore” is corrected to read –defining the first bore–.
In Reference to Claim 23
In line 1, the phrase “The rocker arm assembly of claim 22” is corrected to read –The rocker arm assembly of claim [[22]]1–.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the allowable subject matter indicated in the nonfinal rejection (mailed out on 18 April 2022) into independent claims 1 and 20 – 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746